IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HEARTLAND EMPLOYMENT                       : No. 220 MAL 2019
SERVICES, LLC,                             :
                                           :
                    Petitioner             : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
                                           :
             v.                            :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (EBNER),                             :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of September, 2019, the Petition for Allowance of Appeal

is DENIED, and the Request for Supersedeas is DENIED.